      8:18-cv-00240-JMG Doc # 27 Filed: 07/31/20 Page 1 of 2 - Page ID # 982




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

ERICA M. SMITH,

                    Plaintiff,                            8:18-CV-240

vs.
                                                MEMORANDUM AND ORDER
ANDREW M. SAUL, Commissioner of
the Social Security Administration,

                    Defendant.


       This matter is before the Court upon the plaintiff's Motion for Attorney
Fees Pursuant to 42 U.S.C. § 406(b) (filing 25). In a previous order, the Court
awarded the plaintiff fees and expenses in the amount of $4,176.02 pursuant
to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). Filing 23. Now
before the Court is the plaintiff's motion for $16,928.00 in attorney fees to be
awarded to one of his attorneys, Mr. Kappelman, pursuant to 42 U.S.C. §
406(b). The defendant has no objection to the awarding of fees and expenses in
that amount, which represents Mr. Kappelman's share of the withheld 25
percent of the plaintiff's award of past due benefits, provided that the lesser of
the two fee awards is refunded to the plaintiff. Filing 26. Plaintiff's counsel has
agreed to do so. Filing 25 at 3.
       The Court, being fully advised in the premises, finds that the amount of
fees requested is fair and reasonable. Accordingly, the Court will grant the
plaintiff's motion and award the requested fees. The Court will further direct
the plaintiff's counsel to refund the EAJA award to the plaintiff.
8:18-cv-00240-JMG Doc # 27 Filed: 07/31/20 Page 2 of 2 - Page ID # 983




 IT IS ORDERED:


 1.    The plaintiff's Motion for Attorney Fees Pursuant to 42
       U.S.C. § 406(b) (filing 25) is granted.


 2.    By separate document, the Court shall enter judgment for
       plaintiff and against defendant providing that plaintiff is
       awarded attorney fees of $16,928.00.


 3.    That sum shall be sent to plaintiff's counsel, Mr. Kappelman,
       who shall be responsible for refunding the fee award under
       the Equal Access to Justice Act to the plaintiff and remitting
       to Mr. Cuddigan his portion of the award.


 Dated this 31st day of July, 2020.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge




                                 -2-
